UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 14-4246


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

FAYSURI VILLAMIL,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Terrence W. Boyle,
District Judge. (5:13-cr-00277-BO-1)


Submitted:   November 21, 2014             Decided:   November 26, 2014


Before WILKINSON, MOTZ, and WYNN, Circuit Judges.


Vacated and remanded by unpublished per curiam opinion.


Thomas P. McNamara, Federal Public Defender, Stephen C. Gordon,
Assistant Federal Public Defender, Raleigh, North Carolina, for
Appellant.   Thomas G. Walker, United States Attorney, Jennifer
P. May-Parker, Yvonne V. Watford-McKinney, Assistant United
States Attorneys, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Faysuri           Villamil    pled      guilty     to     wire    fraud,     in

violation       of       18    U.S.C.   § 1343      (2012).       The    district       court

sentenced       her       to     a   Guidelines       sentence     of    thirty      months’

imprisonment.             Villamil      appeals,      claiming        that    the    district

court failed to adequately explain its reasons for denying her

request      for     a    downward      variance.       We     vacate    and    remand     for

further proceedings consistent with this opinion.

              In explaining a sentence, the district court is not

required to “robotically tick through . . . every subsection [of

18     U.S.C.      § 3553(a)         (2012)],       particularly       when    imposing     a

within-Guidelines sentence.”                   United States v. Powell, 650 F.3d

388, 395 (4th Cir. 2011) (internal quotation marks omitted).

However, the court “must place on the record an ‘individualized

assessment’ based on the particular facts of the case before it

. . . [that] provide[s] a rationale tailored to the particular

case    at    hand        and    adequate      to    permit     ‘meaningful         appellate

review.’”       United States v. Carter, 564 F.3d 325, 330 (4th Cir.

2009) (quoting Gall v. United States, 552 U.S. 38, 50 (2007))

(internal citation and footnote omitted).

              Villamil argued at sentencing that a downward variance

was     warranted             because    her     conviction        subjected         her    to

deportation, which would result in great hardship to her, and

because she had a good work history and no criminal record.

                                                2
Although     the    district       court   mentioned      some    of    these   issues

during its questioning of Villamil, the court gave no indication

why   it    rejected       her    arguments    for   a    downward      variance   and

selected the sentence it did, other than the statement that the

chosen sentence was within the Guidelines range.                       This statement

is insufficient to provide an individualized explanation of the

chosen sentence.

             Accordingly, we vacate Villamil’s sentence and remand

for   further      proceedings       consistent      with      this    opinion.      We

express no opinion about the merits of Villamil’s request for a

variance.     We dispense with oral argument because the facts and

legal    contentions        are    adequately    presented       in    the   materials

before     this    court    and    argument    would     not   aid     the   decisional

process.

                                                               VACATED AND REMANDED




                                           3